


Assignment and Sale of Ownership Interest
 
On this 22 day of January, 2008, Barbara Coffee, as sole owner of 100% of the
ownership interests of Avanti Energy Partners, LLC, an Ohio limited liability
company (“Avanti"), in consideration of $3000, receipt of which is hereby
acknowledged, hereby assigns. sells and conveys to Capital City Petroleum, Inc.
all of her rights, title and ownership of 100% of the outstanding ownership
interests of Avanti.
 
Further, Barbara Coffee, as sole owner of 100% of the ownership interests of
Avanti immediately before the assignment set forth above, hereby appoints
Capital City Petroleum, Inc. as manager of Avanti. Upon the appointment of
Capital City Petroleum, Inc. as manager, Barbara Coffee hereby resigns as a
member and any and all other capacities of Avanti.
 
Capital City Petroleum, Inc. hereby accepts the above and foregoing assignment
and sale of sole ownership of Avanti, approves the appointment of itself as
manager of A vanti and accepts the resignation of Barbara Coffee.
 


 
Barbara Coffee
 
Capital City Petroleum, Inc.
/s/ Barbara Coffee
By: /s/ Timothy W. Crawford
 
Title: CEO



 